     Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 1 of 17 PageID #:7162




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

SECOND AMENDMENT ARMS (a d/b/a of                       )
R. Joseph Franzese), R. JOSEPH FRANZESE,                )
individually and d/b/a SECOND AMENDMENT                 )
ARMS, ROBERT M. ZIEMAN, SR., ICARRY,                    )
an unincorporated Association (and d/b/a of Shaun       )     Case No: 1:10-CV-4257
Kranish), SHAUN KRANISH, individually and               )
d/b/a ICARRY, and TONY KOLE,                            )
                                                        )
                      Plaintiffs,                       )
                                                        )     Hon. Robert M. Dow, Jr.
v.                                                      )     U.S. District Court Judge
                                                        )
CITY OF CHICAGO, a municipal corporation,               )
RAHM EMANUEL, in his official capacity as               )
Mayor of the City of Chicago, GARRY                     )     Hon. Sheila M. Finnegan
McCARTHY, Superintendent of Police of the City          )     U.S. Magistrate Judge
of Chicago, and SUSANA MENDOZA, City Clerk              )
of the City of Chicago,                                 )
                                                        )
                      Defendants.                       )

PLAINTIFFS’ RESPONSE TO DEFENDANTS’ SUPPLEMENTAL BRIEFING TO
         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

         NOW COME the Plaintiffs, SECOND AMENDMENT ARMS (a d/b/a of R.

Joseph Franzese), R. JOSEPH FRANZESE, individually and d/b/a Second

Amendment Arms, and TONY KOLE, by and through undersigned counsel, and, for

their Response to Defendants’ Supplemental Briefing to Defendants’ F.R. Civ. P.

56(a) Motion for Summary Judgment, states as follows:


         Plaintiffs incorporate their Supplemental Brief (Dkt. # 292) as if fully

restated herein. However, Plaintiffs also reiterate and/or assert the points below.


                                             1
     Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 2 of 17 PageID #:7163




I.       NOMINAL DAMAGES ARE AN ACCEPTED AND COMMONPLACE
         REMEDY FOR CONSTITUTIONAL VIOLATIONS.

         This Court requested further briefing on the question of whether Plaintiffs

may still prevail on the merits in this matter with an award of nominal damages.

The answer is they can. In light of the relevant case law, the denial of Plaintiff’s

business license application to open a gun store was blatantly unconstitutional and

a violation of Plaintiff’s Second Amendment rights. Defendants do not even argue to

the contrary. There must be a remedy, and the Courts have addressed this in the

form of nominal damages.

         In addition to the arguments presented in Dkt. # 274, Plaintiffs assert the

following:

         Federal Rule of Civil Procedure 54 states, in relevant part:

               (c) Demand for Judgment; Relief to Be Granted. A default
               judgment must not differ in kind from, or exceed in amount,
               what is demanded in the pleadings. Every other final judgment
               should grant the relief to which each party is entitled, even if
               the party has not demanded that relief in its pleadings.

(Emphasis added); See also New York State Rifle & Pistol Ass’n. v. City of New

York, 140 S. Ct. 1525, 1535 (2020) (Alito, J., dissenting).

         Here, Plaintiffs are requesting, in addition to actual damages to compensate

for the lost business due to the deprivations of their civil rights, “such other and

further relief as this Court may deem just and proper in the premises.” See p.10-11

of Fourth Amended Complaint. Further, at the outset Plaintiffs requested “general,

compensatory, and punitive damages as the proofs will show at trial (See p.25 of


                                            2
  Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 3 of 17 PageID #:7164




Dkt. # 1). Plaintiff’s pending Complaint (and all previous Complaints) thus covers

all potential remedies, and has waived nothing.

      Further, it is not even necessary that monetary damages be requested in

order for a Court to award them. See Illinois Physician’s Union v. Miller, 675 F.2d

151, 158 (7th Cir. 1982) (“the court may grant ‘the relief to which the party in whose

favor … (judgment) … is rendered is entitled, even if the party has not demanded

such a relief in his pleadings’”). “A plaintiff is not required to itemize his damages

claims in his complaint. On the contrary, the rules entitle him to a judgment that

grants him the relief to which he is entitled even if the complaint failed to ask for

that relief.” Avitia v. Metropolitan Club, 49 F.3d 1219, 1226 (7th Cir. 1995).

      Justice Alito noted this principle in his dissent in NYSRPA, but it is not the

first time the Supreme Court has addressed the issue. See, e.g. Holt Civic Club v.

Tuscaloosa, 439 U.S. 60, 66 (1978) (“[A]lthough the prayer for relief may be looked

to for illumination when there is doubt as to the substantive theory under which a

plaintiff is proceeding, its omissions are not in and of themselves a barrier to

redress of a meritorious claim”). Further, Defendants are neither surprised nor

prejudiced by Plaintiffs’ request, as even the explicit citation to Six Star Holdings,

LLC v. City of Milwaukee, 821 F.3d 795 (7th Cir. 2016) was made a year ago (Dkt. #

260-1).

      That Defendants, and not Plaintiffs, have moved for summary judgment does

not change the analysis: “[W]here one party has invoked the power of the court to

render a summary judgment against his adversary, it is reasonable that this

                                           3
  Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 4 of 17 PageID #:7165




invocation gives the court power to render a summary judgment for his adversary if

it is clear that the case warrants that result.” Hooker v. New York Life Ins. Co., 66

F. Supp. 313, 318 (N.D. Ill. 1946), rev’d on other grounds, 161 F.2d 852 (7th Cir.

1947).

         It is unsurprising that the Defendants would interpret Moore v. Liszewski,

838 F.3d 877 (7th Cir. 2016) to say that nominal damages are not damages at all,

that is not what Moore holds. Indeed, while Judge Posner questioned the concept of

nominal damages, the Court held that “[a]t present, the nominal-damages rule is

entrenched.” Id. at 879. The Court noted three important reasons for nominal

damages, and held:

               By making the deprivation of such rights [procedural due
               process, in Carey] actionable for nominal damages without proof
               of actual injury, the law recognizes the importance to organized
               society that those rights be scrupulously observed; but at the
               same time, it remains true to the principle that substantial
               damages should be awarded only to compensate actual injury or,
               in the case of exemplary or punitive damages, to deter or punish
               malicious deprivations of rights. Because the right to procedural
               due process is ‘absolute’ in the sense that it does not depend
               upon the merits of a claimant’s substantive assertions, and
               because of the importance to organized society that procedural
               due process be observed, we believe that the denial of procedural
               due process should be actionable for nominal damages without
               proof of actual injury” (citations omitted).

Moore, 838 F.3d at 879-880 (citing Carey v. Piphus, 435 U.S. 237 (1978)). Though

Moore involved a due process claim, the rationale is in no limited to the Fifth or

Fourteenth Amendment. The Court further noted that “this could be read as

limiting nominal damages to cases in which the plaintiff had been deprived of a


                                           4
  Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 5 of 17 PageID #:7166




constitutional right though with no resulting harm to him, but no such limitation

can be found in the case law after Carey.” Moore, 838 F.3d at 880.

      While Plaintiff prefers that he be allowed to proceed with his claim for actual

damages, the fact their constitutional rights were violated deserves a remedy.

Defendants argue that Moore demonstrates that nominal damages are no remedy,

but that case actually reinforces both their viability and importance.

      Likewise, Defendants argue that nominal damages are not a meaningful

remedy, or “tangible,” and not enough to make a “live controversy.” But the case

law, notably Moore cited by Defendants, states otherwise. Defendant cites to

Flanigan’s Enterprises, Inc. of Ga. v. Sandy Springs, 868 F. 3d 1248

(11th Cir. 2017), but Justice Alito in NYSRPA noted that is the only Circuit to hold

that nominal damages do not maintain a live dispute, citing to:

             13C C. Wright, A. Miller, & E. Cooper, Federal Practice and
             Procedure §3533.3, n. 47 (3d ed. Supp. 2019) (collecting cases);
             see also, e.g., Central Radio Co. v. Norfolk, 811 F. 3d 625, 631-
             632 (CA4 2016); Morgan v. Plano Independent School Dist., 589
             F. 3d 740, 748, n.32 (CA5 2009); Bernhardt v. County of Los
             Angeles, 279 F. 3d 862, 872 (CA9 2002); Amato v. Saratoga
             Springs, 170 F. 3d 311, 317 (CA2 1999) (Sand, J., joined by
             Sotomayor, J.); Committee for First Amendment v. Campbell,
             962 F. 2d 1517, 1526-1527 (CA10 1992); Henson v. Honor
             Committee of U. Va., 719 F. 2d 69, 72, n. 5 (CA4 1983).

NYSRPA, 140 S. Ct. at 1536 and n.6. Justice Alito also cited to Carey v.

Piphus, 435 U.S. 247, (1978) and Memphis Community School Dist. v.

Stachura, 477 U.S. 299 (1986) that nominal damages are an appropriate

constitutional remedy, and they are still good law. See NYSRPA, 140 S. Ct. at


                                          5
  Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 6 of 17 PageID #:7167




1535 (Alito, J., dissenting). Further, as described herein, Seventh Circuit

precedent cuts against Flanigan’s as well.

      Plaintiff seeks a ruling that his constitutional rights were violated by the

Defendants’ actions, with whatever remedy the Court can provide. This is one such

remedy, especially since, for whatever reason, there are still no gun stores in

Chicago, despite Defendants’ claim there is no live controversy, and the situation

that has led us here is highly capable of repetition. Further, Defendant’s erroneous

claim of mootness is by no means a ground for granting the Defendant summary

judgment.

As an example, Defendant cites to the concurrence in Utah Animal Rights Coalition

v. Salt Lake City Corp., 371 F.3d 1248 (10th Cir. 2004), but does not mention the

main holding, which states:

             It may seem odd that a complaint for nominal damages could
             satisfy Article III's case or controversy requirements, when a
             functionally identical claim for declaratory relief will not. But
             this Court has squarely so held. Comm. for the First
             Amendment v. Campbell, 962 F.2d 1517, 1526 (10th Cir. 1992)
             (finding that while adoption of a new policy mooted claims for
             injunctive relief, “the district court erred in dismissing the
             nominal damages claim which relates to past (not future)
             conduct”) (emphasis in original); O’Connor v. City & County of
             Denver, 894 F.2d 1210, 1215-16 (10th Cir. 1990) (same). Thus,
             although the conduct at issue is long past and will not be
             repeated, the Ordinance under challenge has been amended to
             correct its alleged constitutional flaw, and Plaintiff concedes
             that it suffered no compensable injury, under our precedents
             this panel is required to determine on the merits whether
             Defendant’s past conduct and no-longer-operative Ordinance
             comported with the First Amendment.



                                          6
  Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 7 of 17 PageID #:7168




Id. at 1257-1258. Plaintiff does not concede either that the matter is moot or that

the issue is beyond the scope of being capable of repetition yet evading review, but

the above case proves Plaintiff’s point that nominal damages are an appropriate

constitutional remedy. Defendant claims that the issue is an “11th hour” claim, but

it is part and parcel of the Second Amendment claim – the one, not for nothing, that

Defendants have so far not even bothered to defend except as to damages.

      And while Plaintiff testified his plan was to open five stores, his initial

application was for one. And it was only to be with the success of the first that

others would follow, presumably like other new businesses. That the fact pattern of

this case differs from Six Star Holdings does not change that nominal damages are

sought and appropriate.

      Defendants also twist the holding of Ollie v. Atchison, 753 Fed. App’x. 406

(7th Cir. 2019) until it is unrecognizable. In Ollie, a prisoner sued under the Prison

Litigation Reform Act (42 U.S.C. § 1997(e)), alleging that his placement in

segregation and resulting prohibition on participating in congregational religious

worship violated his First Amendment free exercise rights. Id. Summary judgment

was entered against him and he appealed. The Seventh Circuit held that he could

not sue the defendants for damages in their official capacity, and could not sue for

damages in the defendants’ individual capacities because he suffered no physical

injury, which is a requirement under the PLRA. Id. at 407. The Court further found

that a punitive damages claim was not proven by the facts, and a declaratory



                                           7
  Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 8 of 17 PageID #:7169




judgment action would be moot because the plaintiff had been released from the

restrictions and was not attending services. Id. at 407-08.

      Finally, the Court noted that “while it is true that § 1997e(e) permits nominal

damages, Ollie did not request this relief in his amended complaint (filed while

represented by counsel), and therefore it was never before the district court. Nor, for

that matter, does he mention such relief in his brief on appeal.” Id. at 408 (citing

Calhoun v. DeTella, 319 F.3d 936, 943 (7th Cir. 2003)).

      The situation in Ollie is completely different from the situation here, as

Plaintiffs have been referencing nominal damages specifically (though obviously not

the preferred remedy) for more than a year. Judgment has not been entered, and

this matter is certainly not on appeal.

      Likewise, Arizonans for Official English v. Arizona, 520 U.S. 43 (1997) does

not help the Defendants. In AOE, the plaintiff sued over a state constitutional

amendment that made English the official language of Arizona. At the time of filing,

plaintiff was a state employee, and sought, pursuant to the First and Fourteenth

Amendments and Title VI of the Civil Rights Act of 1964, “injunctive and

declaratory relief, counsel fees, and ‘all other relief that the Court deems just and

proper under the circumstances.’” Id. at 50-51. The District Court struck the statute

down as unconstitutionally overbroad. Id. at 54. Neither the plaintiff nor the

defendant Governor wished to appeal.

      However, the Attorney General and two outside parties (the principal

sponsors of the originating ballot initiative) wished to intervene for the purposes of

                                           8
  Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 9 of 17 PageID #:7170




appeal. The District Court denied these requests. Id. at 56-57. The Ninth Circuit

reversed that denial and allowed the intervenors to pursue the appeal. However,

the plaintiff left the State’s employ to take a private sector position prior to that

reversal. Id. at 59. There was a suggestion of mootness that the case may lack a

viable plaintiff, but the Ninth Circuit ruled the plaintiff may still be entitled to

nominal damages, even though she had not asked for them. Id. at 60. After remand

and cross-appeals on the issue, the Ninth Circuit again (panel and en banc) declared

the amendment unconstitutional and awarded the plaintiff nominal damages. Id. at

61, 63.

      After granting certiorari, the Supreme Court ruled the private intervenors

lacked standing, and that plaintiff had no claim for nominal damages, because at

that time the only named defendant was the State, from which plaintiff was

prohibited from seeking damages. Id. at 68. Further, the Court found the State was

not even a true party in the case. Id. at 69-70. The reason the Court noted the

nominal damage claim “bore close inspection,” Id. at 71, was because the entire

proceeding was a “friendly or feigned proceeding[]” between the plaintiff and the

Attorney General which could not revive the case. Id. (citing Fox v. Board of

Trustees of State Univ. of N. Y., 42 F.3d 135, 141-142 (2d Cir. 1994) (rejecting claim

for nominal damages proffered to save case from mootness years after litigation

began where defendants could have asserted qualified immunity had plaintiffs'

complaint specifically requested monetary relief)). In short, the Court found the

matter moot as soon as plaintiff stopped being a state employee. Id. at 72. The

                                            9
 Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 10 of 17 PageID #:7171




Court did not hold that nominal damages claims, in actual contested litigation

where the parties have standing, are at all improper or prohibited.

      The lengthy analysis of AOE is necessary to show that, despite the

misleading and dismissive arguments offered by Defendant about what the case

stands for, a thorough review shows that AOE does not affect this matter at all.

      Defendants claim they would have done defended the case differently had

nominal damages been stressed, but even with that claim there is no new discovery

to be had, and no new facts to derive. Defendant banned a business that is

constitutionally protected. It may try to argue otherwise, but that does not require

new discovery. Further, the Defendants are not prejudiced by the prospect of an

additional brief, if that is what occurs, much less “severely.” Plaintiff did not “sleep”

on nominal damages; Rule 54(c) allows Plaintiff to seek them, and as proving them

requires Plaintiff to prove the same Second Amendment claim that has been

advanced all along, there was no reason to emphasize them as a form of relief while

compensatory damages were obviously the larger issue as far as damages were

concerned. That Defendants claim they would have defended the case differently

had nominal damages been more emphasized strains belief.

      Though F.R. Civ. P 54(c) does not require it, Plaintiffs will amend their

Complaint instanter to explicitly state a request for relief of nominal damages

should the Court require. As judgment has not been entered in this matter,

Plaintiffs request leave to do so if the Court finds that is an impediment to receiving

such a remedy, since they would be prejudiced unfairly should they not be allowed

                                           10
  Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 11 of 17 PageID #:7172




to correct such a technicality. However, the Court rulings regarding Rule 54(c) state

that such a step should not be necessary and that Plaintiffs’ pleadings are

sufficient.

       In light of the above, and Plaintiff’s supplemental brief (Dkt. #292),

Defendants’ Motion for Summary Judgment as to Count I should be denied.



II.    THE LASER SIGHT BAN IS UNCONSTITUTIONAL, AND WHILE THE
       PLAINTIFFS’ PROFERRED EVIDENCE IS ADMISSIBLE, THE
       DEFENDANTS’ IS NOT.

       In addition to the arguments presented in Dkt. # 292 and 274, pp. 24-29,

Plaintiffs assert the following:

       As Plaintiffs have previously shown, laser sights are not assault weapons.

The analyses of Friedman v. City of Highland Park, 784 F.3d 406 (7th Cir. 2015),

and Wilson v. Cook County, 937 F.3d 1028 (7th Cir. 2019) are not applicable here,

as they are limited to assault weapons, which a laser sight is not. They may be a

modern iteration of something that has been a firearm component for centuries, but

they do not make firearms more dangerous. Quite the opposite. They improve aim

and can even deescalate a situation before firing the weapon is even necessary.

Defendants’ argument that laser sights are equivalent to assault weapons and large

capacity magazines because of their recency is a fallacious argument with no

evidentiary support.

       As is the idea that Defendants can skip over the public interest requirement

by citing to Friedman and saying, without more, that people will feel safer. Besides

                                          11
 Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 12 of 17 PageID #:7173




Friedman not being the correct analysis, Defendants are essentially asking for a

rubber stamp, that they can cite to “feelings,” with nothing to support it, and the

Court will acquiesce. This does not even remotely pass muster under either District

of Columbia v. Heller, 554 U.S. 570 (2008) or Ezell v. City of Chicago, 651 F.3d 684

(7th Cir. 2011), and Plaintiffs assert that constitutional scrutiny should mean more

than allowing the Defendants to provide no actual evidence and make vague

arguments and references to “feelings.” In essence, Defendants are asking for

“rational basis” scrutiny, which is specifically prohibited under Heller, as noted in

United States v. Skoien, 614 F.3d 638, 641 (7th Cir. 2010).

      Plaintiffs previously described how laser sights are protected by the Second

Amendment, as a modern version of something that has been a part of safe firearm

usage for hundreds of years, i.e. firearm sights (See, e.g., United States v. Jones,

132 S. Ct. 945 (2012)).

      The two-part Second Amendment analysis of Ezell is controlling, if not the

text, history, and tradition test of Heller, and the Defendants have offered no

evidence or witnesses to support the laser sight ban, beyond a few random articles

that amount to unsubstantiated anecdotes. The Plaintiffs, in contrast, offered much

testimony as to their usefulness as an aid to safer and more accurate shooting in a

self-defense situation, in addition to information from other sources. Therefore,

whichever test is applied, it is clear that the Defendants’ ban on laser sights cannot

be upheld on constitutional grounds.



                                          12
 Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 13 of 17 PageID #:7174




      As for the newspaper articles offered by Defendant, they are not probative or

relevant to proving that which is the Defendant’s burden – that the laser sight ban

is sufficiently tailored to meet any claimed public interest. They are certainly

nothing like the studies offered to support the domestic violence misdemeanant ban

in Skoien, 614 F.3d at 643-44.

      Plaintiffs will reiterate the newspaper offerings of Defendants to demonstrate

how they are not sufficient evidence to support the laser sight ban.

          • unknown and unnamed gang members back in 1996 were using laser

              sights, with no information besides that fear-inducing statement (Dkt.

              # 254-12).

          •   A shooting in Chicago in 2018 where a child was killed by a gang

              member shooting at a crowd during a party (Dkt. # 254-18).

          • During the span of 1999 – 2018, the following crimes occurred with a

              firearm that had a laser sight; the Fort Hood shooting in Texas, a

              police shooting in 1999, and a shooting in Jacksonville, Florida in

              2018.

      Perhaps these are offered to assert that without a laser sight these shootings

may not have happened, but Defendants cannot possibly prove or even credibly

assert that to be the case. Further, see Williams v. York, 2010 U.S. Dist. LEXIS

106934, *8 (N.D. Ind. 2010) (a newspaper article is “clearly hearsay”). Even if the

events described in the article are accurate, they are not probative of the issue at

hand. But we cannot even know they were accurate. The Fort Hood shooting alone

                                          13
 Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 14 of 17 PageID #:7175




presumably had many investigative facts that were not released to the press, and

there is no telling what in the articles was corrected in later articles, or if the

witnesses were quoted correctly. Simply put, they cannot be authenticated or

verified. See Cody v. Harris, 409 F.3d 853, 860-61 (7th Cir. 2005). If the Defendants

wanted official records regarding occurrences that may have involved laser sights,

including the ones listed in the articles, certainly the City of Chicago had access to

better information. That the Defendants are trolling for newspaper articles

underscores how they have no actual evidence to support their defense. They are

conclusory, unsupported, and prejudicial, and do not qualify under the Federal

Rules of Evidence. All the Defendants can do is appeal to the fear of a crime

somewhere, sometime in America, and resort to “feelings.” That does not pass

constitutional scrutiny.

       Law-abiding people should not be equated with, or punished for, the actions

of violent criminals and terrorists, though the Defendants try to do exactly this,

which violates Ezell, 651 F.3d at 708 (“Here, in contrast, the plaintiffs are the ‘law-

abiding, responsible citizens’ whose Second Amendment rights are entitled to full

solicitude under Heller, and their claim comes much closer to implicating the core of

the Second Amendment right”).

      In contrast, the information provided to the Court during these summary

judgment briefings (original and supplemental) is probative and trustworthy to the

proposition asserted - that the use of sights for improved firearm use is long-

standing and is covered by the Second Amendment’s protections.

                                            14
 Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 15 of 17 PageID #:7176




The Court need not be concerned with the trustworthiness of the source or the

method of information offered by Plaintiffs. See United States v. Jackson, 208 F.3d

633, 638 (7th Cir. 2000) (citing United States v. Croft, 750 F.2d 1354, 1367 (7th Cir.

1984)). This is especially true since “Federal Rule of Evidence 901 ‘requires only a

prima facie showing of genuineness and leaves it to the jury to decide the true

authenticity and probative value of the evidence.’” Telewizja Polska USA, Inc. v.

Echostar Satellite Corp., 2004 U.S. Dist. LEXIS 20845, *17-18 (N.D. Ill. 2004)

(quoting U.S. v. Harvey, 117 F.3d 1044, 1049 (7th Cir. 1997)). As the information is

simply pointing out historical information which is easily verifiable and cross-

referenced, it should be admissible under the FRE.

       Plaintiffs provided facts and testimony to prove their assertions concerning

sights and laser sights; Defendants provided no evidence or witnesses other than

non-probative and prejudicial hearsay stories from the newspapers. Defendants’

speculative and unsupported argument was specifically rejected in Ezell. 651 F.3d

at 709. Plaintiffs have shown that firearm sights are long-standing, and it was

Defendants’ burden to show that the ban met constitutional scrutiny. It has failed

to do so.

       As noted previously, there is no constitutional basis to ban something that

can better help a City resident in the effort of self-defense. The Motion for Summary

Judgment as to Count III should be denied.



                                          15
 Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 16 of 17 PageID #:7177




                                   CONCLUSION

      WHEREFORE, the Plaintiffs, SECOND AMENDMENT ARMS (a d/b/a of R.

Joseph Franzese), R. JOSEPH FRANZESE, individually and d/b/a Second

Amendment Arms, and TONY KOLE, requests this Honorable Court to deny

Defendant’s F.R.Civ.P. 56(a) Motion for Summary Judgment in its entirety, and to

grant Plaintiffs any and all further relief as this Court deems just and proper.

Dated: August 27, 2020                         Respectfully submitted,


                                       By:           /s/ David G. Sigale
                                               Attorney for Plaintiffs


David G. Sigale (Atty. ID# 6238103)
LAW FIRM OF DAVID G. SIGALE, P.C.
430 West Roosevelt Road
Wheaton, IL 60187
630.452.4547
dsigale@sigalelaw.com




                                          16
 Case: 1:10-cv-04257 Document #: 300 Filed: 08/27/20 Page 17 of 17 PageID #:7178




    CERTIFICATE OF ATTORNEY AND NOTICE OF ELECTRONIC FILING

The undersigned certifies that:

      1.     On August 27, 2020, the foregoing document was electronically filed
with the District Court Clerk via CM/ECF filing system;

      2.    Pursuant to F.R.Civ.P. 5, the undersigned certifies that, to his best
information and belief, there are no non-CM/ECF participants in this matter.




                                              /s/ David G. Sigale
                                              Attorney for Plaintiffs




David G. Sigale (Atty. ID# 6238103)
LAW FIRM OF DAVID G. SIGALE, P.C.
430 West Roosevelt Road
Wheaton, IL 60187
630.452.4547
dsigale@sigalelaw.com




                                         17
